    Case 2:21-cr-00071-JNR Document 69 Filed 04/27/21 Page 1 of 3 PageID: 365




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
UNITED STATES                               )
                                            )
        v.                                  )   2:21-CR-71
                                            )
WILLIAM KAETZ,                              )
                                            )
                                            )
              Defendant.                    )

                              MEMORANDUM ORDER
       Defendant William Kaetz presently moves to transfer venue from the District

of New Jersey to the Western District of Pennsylvania, relying on both Federal Rule

of Criminal Procedure 21(a) 1 & 21(b). 2 ECF 67. The government does not oppose Mr.

Kaetz’s motion. Id. at ¶ 9; ECF 68, ¶ 2. For the reasons discussed below, the Court

will grant Mr. Kaetz’s motion, and transfer venue to the Western District of

Pennsylvania.

       A district court has wide discretion in deciding whether to transfer venue. See,

e.g., Skilling v. United States, 561 U.S. 358, 378, n.11 (2010) (“[D]istrict-court calls

on the necessity of transfer are granted a healthy measure of appellate-court

respect.”); United States v. Menendez, 109 F. Supp. 3d 720, 725 (D.N.J. 2015)

(“Motions under Rule 21(b) are generally committed to the discretion of the district
courts. . . . The defendant need not show truly compelling circumstances, but rather

that, all relevant things considered, the case would be better off transferred to


1 Federal Rule of Criminal Procedure 21(a) states: “For Prejudice. Upon the
defendant’s motion, the court must transfer the proceeding against that defendant to
another district if the court is satisfied that so great a prejudice against the defendant
exists in the transferring district that the defendant cannot obtain a fair and
impartial trial there.”

2 Federal Rule of Criminal Procedure 21(b) states: “For Convenience. Upon the
defendant’s motion, the court may transfer the proceeding, or one or more counts,
against that defendant to another district for the convenience of the parties, any
victim, and the witnesses, and in the interest of justice.”
    Case 2:21-cr-00071-JNR Document 69 Filed 04/27/21 Page 2 of 3 PageID: 366




another district.” (cleaned up)). Here, the Court finds that transfer of venue is

appropriate under at least Rule 21(b).

       The Court may consider various factors in deciding whether transfer is

appropriate under Rule 21(b)’s basis of convenience. 3 To begin with, the unique

circumstances of this case warrant transfer of venue. Counsel for both Mr. Kaetz and

the government are in the Western District of Pennsylvania, as is the undersigned

who is sitting by designation. Further, Mr. Kaetz is presently detained in a New

Jersey detention facility pending trial; and his counsel has advised that Mr. Kaetz’s

transfer to a detention facility in the Western District of Pennsylvania may allow Mr.

Kaetz to communicate more easily and frequently with his attorney in order to

prepare for trial. See generally ECF 67.

       Additionally, while the Court does not find that the media coverage of the

attack on Judge Salas’s family, by itself, warrants transfer of venue due to prejudice

(ECF 67, ¶ 4(g)), the Court concludes that potential jurors in the Western District of

Pennsylvania will be less likely to have been exposed to such media coverage, thus

rendering any media coverage less of an issue, and jury selection and trial generally

more streamlined, in the Western District of Pennsylvania.

       Finally, while the alleged criminal events occurred in the District of New

Jersey, neither side has cited any hardships that will result if venue is transferred,

such as inconvenience to witnesses or any victims. And even so, the Court finds that

any added difficulties that witnesses may experience by having to travel to


3 Various factors include “(1) location of [the] defendant; (2) location of possible
witnesses; (3) location of events likely to be in issue; (4) location of documents and
records likely to be involved; (5) potential disruption of defendant’s business unless
the case is transferred; (6) expense to the parties; (7) location of counsel; (8) relative
accessibility of place of trial; (9) docket condition of each district or division involved;
and (10) any other special elements which might affect the transfer.” See Menendez,
109 F. Supp. 3d at 725 (citing Platt v. Minnesota Mining & Manufacturing Co., 376
U.S. 240, 243–44 (1964)).
                                           -2-
  Case 2:21-cr-00071-JNR Document 69 Filed 04/27/21 Page 3 of 3 PageID: 367




Pennsylvania for trial is minimal in light of the other considerations of convenience

that such transfer provides. As Mr. Kaetz is willing to forgo the Sixth Amendment’s

guarantee of a trial in “the state and district wherein the crime [was] committed,”

and as no party opposes such transfer, the Court finds that transfer of venue is

warranted under Rule 21(b). The Court therefore concludes that in light of this

confluence of considerations, transfer of venue to the Western District of

Pennsylvania is appropriate.

      Accordingly, it is ORDERED that Defendant’s motion to transfer venue (ECF

67) is GRANTED. This case shall be transferred forthwith to the United States

District Court for the Western District of Pennsylvania (Pittsburgh Division),

wherein the undersigned shall continue to preside. By separate order, the Court will

direct the United States Marshal’s Service to take custody of Mr. Kaetz for transport

to the Western District of Pennsylvania.


DATE: April 27, 2021                             BY THE COURT:
                                                 /s/ J. Nicholas Ranjan
                                                 United States District Judge
                                                 *Sitting by designation




                                           -3-
